Name: Commission Regulation (EC) No 259/97 of 13 February 1997 repealing Regulation (EC) No 1482/95 determining as transitional measure the conversion rates to be applied under the Common Customs Tariff to agricultural products and certain products obtained from the processing thereof
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  agri-foodstuffs;  agricultural policy
 Date Published: nan

 No L 43/8 [~EN Official Journal of the European Communities 14 . 2 . 97 COMMISSION REGULATION (EC) No 259/97 of 13 February 1997 repealing Regulation (EC) No 1482/95 determining as transitional measure the conversion rates to be applied under the Common Customs Tariff to agricultural products and certain products obtained from the processing thereof Commission Regulation (EEC) No 2913/92 (5), as last amended by Regulation (EC) No 82/97 (6); whereas those transitional measures are no longer justified and entail administrative complications since the amendment of that Article 18 by Regulation (EC) No 82/97; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), as amended by Regulation (EC) No 1 1 93/96 (2), Whereas Commission Regulation (EC) No 1482/95 (3), as amended by Regulation (EC) No 1224/96 (4), lays down transitional measures until 30 June 1997 to facilitate the transition to the arrangements resulting from the agree ­ ments concluded during the Uruguay Round of negotia ­ tions; whereas those transitional measures were taken to prevent a deflection of trade pending the decision of the European Parliament and the Council on the Commis ­ sion proposal on an amendment of Article 18 of HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1482/95 is hereby repealed . Article 2 This Regulation shall enter into force on 1 March 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349 , 31 . 12 . 1994, p . 105 . (2) OJ No L 161 , 29 . 6 . 1996, p. 1 . 0 OJ No L 145, 29 . 6 . 1995, p. 43 . (4) OJ No L 161 , 29 . 6 . 1996, p. 70 . 0 OJ No L 302, 19 . 10 . 1992, p . 1 . 6 OJ No L 17, 21 . 1 . 1997, p . 1 .